DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 12/1/2022, have been entered and made of record. Claims 1, 11, and 21 have been amended. Claims 2, 3, 12, and 13 have been cancelled. Claims 1, 4-11, and 14-25 are pending.
Response to Arguments
Applicant's arguments filed 12/1/2022 have been fully considered but they are not persuasive.
In re page 7-9, the applicant states “Regarding amended independent claim 1, Campbell does not disclose or suggest, inter alia, "perform a search, regarding a first vehicle having a first driver and associated with an event, for one or more second vehicles that have a camera system located nearby the event during a time range surrounding the event, wherein the search is automatically performed in response to an on-board computer device of the first vehicle detecting an occurrence of the event and uploading time and location of the event from the first vehicle." (Emphasis added). The Office Action acknowledges that "Campbell is silent about in response to an on-board computer device of the first vehicle detecting an occurrence of the event and uploading a video of the event from the first vehicle." Office Action at p. 5. To cure this deficiency of Campbell, the Office Action modifies Campbell with the teachings of Kang. Id. at pp. 5-6. However, one of ordinary skill in the art would not look to make such a modification of Campbell. … The Office Action is attempting to modify Campbell with the teachings of Kang. However, such a modification of Campbell would improperly change the principle operation of Campbell … Hence, one of ordinary skill in the art would not look to modify Campbell with the teachings of Kang because such a modification would change the principle operation of Campbell and ignores that Campbell is directed at having vehicles equipped with inexpensive devices and the back-end, e.g., server or servers, capable of handling the processing. … For at least these reasons, amended independent claim 1 is patentable over Campbell and Kang. Amended independent claims 11 and 21 recite similar aspects to those of amended independent claim 1, and thus are patentable over Campbell and Kang for at least the same reasons”.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Campbell teaches the capture device may be configured to (i) capture video, (ii) perform video analysis to extract metadata corresponding to the captured video, (iii) store the captured video data and (iv) communicate with a wireless device. The database may be configured to (i) generate search results for a user based on the metadata and (ii) provide the user (a) the metadata and (b) the video based on the search results. (e.g. See, Abs.)
Campbell is silent about in response to an on-board computer device of the first vehicle detecting an occurrence of the event and uploading time and location of the event from the first vehicle.
Kang teaches the in-car system may further include a communication module, a cooperative event record processing unit, an impact determination module and an event data record unit. The event data record unit records event video data or any other related information, such as, by using the video camera or the global positioning system. This video data may be a combination of information of a video image, a media containing sound, a car location, and a car driving speed. A notification may contain information of the accident car identification (ID), the accident location, and the accident time, etc. The shared car video recorder video by a group of cars, when any car accident in a group occurs, the car video recorder of this car is triggered, and an accident video data and the notification are transmitted to a central server. (e.g. See, Para.[0007], [0034], [0035], [0046], Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Campbell with the above teachings of Kang in order to improve enabling a user to find and/or view video related to an event by location and/or time efficiently.
Therefore, the combination of Campbell and Kang discloses perform a search, regarding a first vehicle having a first driver and associated with an event, for one or more second vehicles that have a camera system located nearby the event during a time range surrounding the event, wherein the search is automatically performed in response to an on-board computer device of the first vehicle detecting an occurrence of the event and uploading time and location of the event from the first vehicle as recited amended independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Campbell in view of Kang
Claims 1, 4-11 and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell(USPN 11,151,192) in view of Kang et al.(USPubN 2013/0285803; hereinafter Kang).
As per claim 1, Campbell teaches a computer device, comprising: a memory to store data and instructions; a processor in communication with the memory; and a video manager in communication with the memory and the processor(“The subscriber devices 100a-100n and/or the user communication devices 112a-112n may be configured to execute computer readable instructions (e.g., executable programs, apps, binaries, etc.). For example, the subscriber devices 100a-100n and/or the user communication devices 112a-112n may be implemented as a desktop computer, a laptop computer, a netbook computer, a tablet computing device, a phablet computing device, a smartphone, a smartwatch, smart clothing … Each of the subscriber devices 100a-100n may be configured to connect to the network 60 (e.g., hard-wired, Wi-Fi, etc.). The subscriber devices 100a-100n may be configured to store and/or execute the computer readable instructions 102a-102n. Executing the computer readable instructions 102a-102n may enable the subscriber devices 100a-100n to display various interfaces, generate output and/or receive input. For example, the app 102a may be a front-end for interacting with the system 50” in Col. 3 lines 13-49), wherein the video manager is operable to: 
perform a search, regarding a first vehicle having a first driver and associated with an event, for one or more second vehicles that have a camera system located nearby the event during a time range surrounding the event, wherein the search is automatically performed upon occurrence of the event(“Each of the capture devices 110a-110n may be configured to capture video data. In some embodiments, the capture devices 110a-110n may be implemented as vehicle-mounted cameras (e.g., dashcams) to record video while a user drives the vehicle. In one example, each vehicle may be equipped with one of the capture devices 110a-110n” in Col. 3 lines 50-65, “Each of the user communication devices 112a-112n may be configured to connect to the network 60 and/or the capture devices 110a-110n … the user communication devices 112a-112n may receive data (e.g., video data, metadata, etc.) from one or more of the capture devices 110a-110n and transmit the data to the internet 60” in Col. 4 lines 31-52, “The state 802 may start the method 800. Next, in the decision state 804, the server 120 may determine whether an event has occurred. For example, the server 120 may receive a notification that an event has occurred from a third party (e.g., a police report). In another example, the server 120 may have a time and/or location of an event that is known in advance stored. If the event has not occurred, the method 800 may move to the state 810. If the event has occurred, the method 800 may move to the state 806. In the state 806, the database 130 may compare the event parameters (e.g., GPS coordinates and/or a time range) to the metadata 184a-184n (or the other metadata 184a′-184n′). Next, the method 800 may move to the decision state 808. In the decision state 808, the database 130 may determine whether any of the stored metadata 184a-184n corresponds to the event parameters. If none of the metadata 184a-184n corresponds to the event parameters, the method 800 may move to the state 810. In the state 810, the capture devices 110a-110n may record the video data according to the normal settings. Next, the method 800 may move to the state 818. In the decision state 808, if the metadata 184a-184n does correspond to the event parameters, the method 800 may move to the state 812. In the state 812, the database 130 may determine the capture devices 110a-110n that store the video files 500a-500n corresponding to the event parameters based on the device ID. For example, the metadata 184a-184n may comprise an identification code (or hash) of one of the capture devices 110a-110n that captured one of the clips 182a-182n corresponding to the event. Next, in the state 814, the server 120 may transmit the interrupt signal INTR to the capture devices 110a-110n that have been identified by the database 130 as having captured the video files 500a-500n that correspond to the event parameters. The signal INTR may indicate which of the video files 500a-500n to preserve. In the state 816, the processor 452 may set the preserve flags 508a-508n for any of the video files 500a-500n that correspond to the event parameters (e.g., identified based on the signal INTR). Next, the method 800 may move to the state 818. The state 818 may end the method 800” in Col. 37 lines 16-63, Fig. 14); 
receive, via a user interface of the computer device, a selection of at least one second vehicle from a search result list including the one or more second vehicles, wherein the search result list is generated from the performed search based on the time and the location of the event("If a subscriber requests one of the video files, a request may be sent to the server 120” in Col. 7 lines 50-51, “The database 130 may be implemented to receive video metadata, index the metadata and/or provide responses to search requests in real time. In some embodiments, the database 130 may store video recordings. Generally, the video metadata (e.g., plate number, GPS coordinates, time, etc.) is uploaded via the user communication devices 112a-112n without the corresponding recorded video (e.g., the metadata may be uploaded before the video data is uploaded)” in Col. 8 lines 28-36); 
retrieve, from a video data repository associated with the at least one second vehicle of the one or more second vehicles, a requested video during the time range surrounding the event(“The video storage 152 may store recorded video data. In some embodiments, the data providers may upload the recorded video data to the database 130 when requested by the subscriber users. The database 130 may provide storage (e.g., temporary hosting) of the recorded video data to enable the subscriber user to download the requested video data” in Col 9 lines 32-42, “The server 120 may notify the subscriber that the video is available for download” in Col 8 lines 1-4); and 
display the requested video on a display of the computer device, wherein the computer device is remote from the first vehicle and the one or more second vehicles(“the subscriber user may use the video request button 408 to view a list of available videos captured by the data provider user (e.g., based on an ‘id’ field of the metadata 184a-184n)” in Col. 21 lines 15-22).
Campbell is silent about in response to an on-board computer device of the first vehicle detecting an occurrence of the event and uploading time and location of the event from the first vehicle. 
Kang teaches in response to an on-board computer device of the first vehicle detecting an occurrence of the event and uploading time and location of the event from the first vehicle(“a method of shared car video recorder video by a group of cars, when any car accident in a group occurs, the car video recorder of this car is triggered, and an accident video is transmitted to a central server.” in Para.[0007], “The event data record unit 130 records event video data or any other related information, such as, by using the video camera or the global positioning system. This video data may be, but not limited to, a combination of information of a video image, a media containing sound, a car location, and a car driving speed” in Para.[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Campbell with the above teachings of Kang in order to improve enabling a user to find and/or view video related to an event by location and/or time efficiently.
As per claim 4, Campbell and Kang teach all of limitation of claim 1. 
Campbell teaches wherein the event involved at least one vehicle without video recording capability(“A vehicle 250a and a vehicle 250b are shown colliding … insurance companies representing the drivers of the vehicle 250a and/or the vehicle 250b to determine fault) may want video evidence from different viewpoints of the collision (e.g., to aid in resolving insurance claims that may arise as a result of the event 220)” in Col. 13 lines 44-55, Fig. 4, The vehicle 250a or 250b might not have a video recording capability.).
As per claim 5, Campbell and Kang teach all of limitation of claim 1. 
Campbell teaches wherein the search result list is displayed using a map showing a location of the one or more second vehicles in relation to an event location(“The map view 308 may be configured to provide a visual representation of where search results are located. For example, the map view 308 may provide a graphical representation of the results of the search queries. The map view 308 may generate a map representation (e.g., a street view, a city view, etc.) to indicate where video recordings occurred (based on the video metadata 184a-184n)” in Col. 16 lines 56-62, Fig. 5).
As per claim 6, Campbell and Kang teach all of limitation of claim 5. 
Campbell teaches wherein the selection of the at least one second vehicle is performed using the map(“The subscriber user may interact with the vehicle icons 400a-400n (e.g., click, tap, long press, etc.) to receive additional information. In the example shown, a pop up box 404 is shown associated with the vehicle icon 400i. The pop up box 404 may be a graphical overlay displayed on the live view 308″. The pop up box 404 may comprise a driver ID (e.g., a data provider ID, a license plate detected, etc.). The pop up box 404 may comprise a live view button 406 and/or an available video button 408” in Col. 20 lines 55-63, Fig. 7).
As per claim 7, Campbell and Kang teach all of limitation of claim 5.
Campbell teaches wherein the map further includes a time search feature where the one or more second vehicles displayed on the map changes as the time range selected changes(“The results panel 310 may also comprise a heat map toggle (or button) 354 and/or a time range input (or slider) 356. The heat hap toggle 354 may activate/deactivate a heat map view (to be described in more detail in association with FIG. 8). The time range input 356 may be configured to adjust the map view 308. For example, adjusting the time range input 356 may adjust the locations of the pin icons 340a-340n to correspond with the location of the detected license plate at a particular time. The slider 356 may show time of day, day of week occurrences and/or generate a report based on the metadata results 350a-350n” in Col. 17 lines 53-63, Fig. 5).
As per claim 8, Campbell and Kang teach all of limitation of claim 5.
Campbell teaches wherein the map further includes a radius search feature where the one or more second vehicles displayed on the map changes as the radius changes(“A query may be sent to the database 130 to search the radius around the location region 380 along with the time range defined by the input 372, the input 374 and/or the input 376. The database 130 may return results for videos that may exist (or video recordings that did exist but are now deleted). The results panel 310′ may provide details of the search results and the subscriber user may push another button to request the video (if the video exists)” in Col. 19 lines 33-40, Fig. 6).
As per claim 9, Campbell and Kang teach all of limitation of claim 1.
Campbell teaches wherein the event is a critical event including one or more of a collision, hard braking, use of anti-lock braking system (ABS), roll stability state, a lane departure warning, and a following time violation(“The event 220 may be a collision at an intersection of a road 222 and a road 224. A vehicle 250a and a vehicle 250b are shown colliding. The drivers of the vehicle 250a and the vehicle 250b may use the system 50 as subscriber users. For example, the subscriber users that drive the vehicle 250a and the vehicle 250b (or insurance companies representing the drivers of the vehicle 250a and/or the vehicle 250b to determine fault) may want video evidence from different viewpoints of the collision (e.g., to aid in resolving insurance claims that may arise as a result of the event 220)” in Col. 13 lines 44-55, Fig. 4).
As per claim 10, Campbell and Kang teach all of limitation of claim 9.
Campbell teaches wherein the requested video is associated with a record for the critical event(Col. 13 lines 44-55, Fig. 4).
As per claim 11, the limitations in the claim 11 has been discussed in the rejection claim 1 and rejected under the same rationale. 	
As per claim 14, the limitations in the claim 14 has been discussed in the rejection claim 4 and rejected under the same rationale.
As per claim 15, the limitations in the claim 15 has been discussed in the rejection claim 5 and rejected under the same rationale. 	
As per claim 16, the limitations in the claim 16 has been discussed in the rejection claim 6 and rejected under the same rationale. 	
As per claim 17, the limitations in the claim 17 has been discussed in the rejection claim 7 and rejected under the same rationale. 
As per claim 18, the limitations in the claim 18 has been discussed in the rejection claim 8 and rejected under the same rationale. 
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 9 and rejected under the same rationale.
As per claim 20, the limitations in the claim 20 has been discussed in the rejection claim 10 and rejected under the same rationale.
As per claim 21, Campbell teaches a non-transitory computer-readable medium storing instructions executable by a computer device(“The invention thus may also include a computer product which may be a storage medium or media and/or a transmission medium or media including instructions which may be used to program a machine to perform one or more processes or methods in accordance with the invention” in Col. 39 lines 15-34) and other limitations in the claim 21 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 22, the limitations in the claim 22 has been discussed in the rejection claim 5 and rejected under the same rationale.
As per claim 23, the limitations in the claim 23 has been discussed in the rejection claim 6 and rejected under the same rationale. 
As per claim 24, the limitations in the claim 24 has been discussed in the rejection claim 7 and rejected under the same rationale. 
As per claim 25, the limitations in the claim 25 has been discussed in the rejection claim 8 and rejected under the same rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484